      Case 2:18-cv-00976-ECM-GMB Document 1 Filed 11/19/18 Page 1 of 7



                    IN THE UNITEWATEVOIASTRICT COURT FOR THE
                             MIDDLEDISTRICT OF ALABAMA
                                 N,Q1911RtibDIVESION

MICHELE COPELAND,               DEu6.9.s.A0Pis. VACcK.51,

                                                     141
       Plaintiff,                 MiDrr-t- 4113       1         CASE NO, 0.?:121-c      74
                                                       )
v.                                                     )        JURY TRIAL REQUESTED
                                                       )
CORIZON LLC,                                           )
                                                       )
       Defendant                                       )

                                           COMPLAINT

       COMES NOW the Plaintiff, Michele Copeland, by and through her undersigned

counsel of record, and hereby doth complain against the above-named Defendant, as

set forth herein-below.

                               I. JURISDICTION & VENUE

       1.     Plaintiff Michele Copeland                    files this Complaint, institutes these

proceedings, and invokes the jurisdiction of this Court under and by virtue of 28 U.S.C.

§§ 1331 and 1334 (a)(4), as an action arising under the Act of Congress known as the

Family and Medical Leave Act of 1993 (`FMLK), 29 U.S.C. § 2601 et. seq. and the

Arnericans with Disabilities Act ("ADA")(Pub. L. No. 101-336), to öbtain equitable relief,

the costs of suit, including reasonable attorneys' fees, and damages suffered by the

Plaintiff, due to the Defendant's discrimination against Plaintiff.

       2.     Plaintiff Copeland filed a charge of disability discrimination with the EEOC

in Birmingham, Alabama on December 29, 2017. Plaintiff received a right-to-sue letter

on September 4, 2018, giving Plaintiff the right to pursue this claim in federal court for

90 days after said receipt. (Exhibit A).



1
        Case 2:18-cv-00976-ECM-GMB Document 1 Filed 11/19/18 Page 2 of 7



         3.   Venue is proper in the Northern Division of the Middle District of Alabama,

since the alleged discriminating action of Defendant occurred in Elmore County,

Alabama.

                                       II. PARTIES

        4.    The named Plaintiff, Michele Copeland (hereinafter "Plaintiff' or "Ms.

Copeland") is a citizen of the United States and a resident of Montgomery, Alabama.

Plaintiff is over the age of nineteen years.

        5.    The Defendant, Corizon LLC (hereinafter "Defendant" or "Corizon"), is a

business operating under the laws of the State of Alabama. At all times relevant to this

complaint, Plaintiff was employed, and continues to be employed, by Defendant, but

perforrned rnost of her work for the needs of the Alabama Department of Corrections

("ADOC").

                              III. STATEMENT OF FACTS

        6.    Ms. Copeland is a forty-five-year-old female of African-American descent.

Ms. Copeland is of sound mind and body, except for some minor disabilities that have

been largely taken care of, and do not affect her ability to perform the necessary duties

and functions of her job.

        7.    On or about November 1, 2007, Ms. Copeland began working for Corizon

Health Services, a private contractor that provides medical services to state correctional

inmates, as the DOC's Health Services Administrator ("HSK). As HSA, Ms. Copeland

managed approximately forty-three (43) employees and was the chief administrative

manager of the on-site department. Ms. Copeland avers that she performed her job

well.
       Case 2:18-cv-00976-ECM-GMB Document 1 Filed 11/19/18 Page 3 of 7



       8.     Notwithstanding, Ms. Copeland is a 50% disabled veteran because of her

service in the U.S. Army, when she injured her right ankle and left knee. Nonetheless,

Ms. Copeland has been able to well perform the necessary functions and duties of her

job.

       9.     While she served as Administrator, Ms. Copeland reported to Regional

Director Peggy Minyard.         Ms. Minyard frequently rnade comrnents about Ms.

Copeland's disabilities, including the number of surgeries she (Copeland) has had, even

though these disabilities did not interfere with Ms. Copeland's work in any way.

        10.   In February 2017, Ms. Copeland developed a pain in her left wrist, which

was later diagnosed as a torn ligament. Ms. Copeland had surgery on her wrist on or

about April 21, 2017, requiring her to be out of work for five (5) days. Ms. Copeland had

a second surgery on or about June 23, 2017, which required her to be out of work for

two (2) months.

        11.   Ms. Copeland avers that she applied for, and received, FMLA leave for

both the April 2017 and June 2017 surgeries.

        12.   On or about August 29, 2017, while Ms. Copeland was out of work on

FMLA leave, she received a Performance Improvement Plan (PIP). Ms. Copeland

avers the PIP was a form of disciplinary action that indicated Corizon management was

looking for a way to get rid of her.

       13.    On or about November 29, 2017, Ms. Copeland was terminated from her

position at Corizon. Corizon avers it terminated Ms. Copeland because she had failed

to follow the PIP issued to her in August 2017.




                                           3
      Case 2:18-cv-00976-ECM-GMB Document 1 Filed 11/19/18 Page 4 of 7



       14.     Ms. Copeland avers she attempted to follow the steps outlined in the PIP.

However, Ms. Copeland maintains there are certain inherent difficulties for her job,

namely that the Alabama Departrnent of Corrections ("ADOC") continually failed to

provide adequate resources and security for Corizon employees at the four (4) prisons

Ms. Copeland managed. Ms. Copeland avers she brought this issue to the attention of

both Corizon and DOC management, but received very little response or help.

Nonetheless, Ms. Copeland did meet the goals outlined in the PIP.

       15.     In addition, because ADOC failed to provide necessary security, there

were issues with inmates being combative with Corizon employees.                     This was

especially troubling when weapons were found on inmates during medical exams. Ms.

Copeland also requested addition assistance from the Corizon Regional office on

several occasions, but she never received any additional assistance.

       16.     Ms. Copeland avers that any short-comings as a result of the PIP were

due to lack of ADOC cooperation and/or ADOC interference with maintaining high

standards.

       17.     Ms. Copeland further avers that Corizon's proffered reason for her

termination is pretextual, and that she was instead terminated in part because of her

disabilities, in violation of the Americans with Disabilities Act, and in retaliation for taking

FMLA Ieave, to which she was entitled.

       18.     As a result of this illegal termination, Ms. Copeland has lost valuable

income and benefits and incurred costs, including an attorneys fee, to pursue this

matter.     Ms. Copeland further avers that she has suffered mental and emotional

distress.




                                               4
      Case 2:18-cv-00976-ECM-GMB Document 1 Filed 11/19/18 Page 5 of 7



                     IV. PLAINTIFF'S FIRST CAUSE OF ACTION

                                    FMLA RETALIATION

       19.    Plaintiff repeats, realleges, and incorporates by reference each and every

allegation contained in paragraphs 1 through 18, inclusively.

       21.    Plaintiff avers that Defendant qualifies as an "employer" as that term is

defined in the FMLA, 29 U.S.C. Section 2611(4), and that Plaintiff is an "eligible

employee," as that term is defined in the FMLA, 29 U.S.C. Section 2611(2).

       22.    Plaintiff avers that there was an "entitlement to leave" as defined in the

FMLA, 29 U.S.C. Section 2612(1), because of the seriousness of her health condition,

which was well known by the Defendant..

       23.    In a retaliatory move, Defendant terminated Plaintiff after Plaintiff returned

from being out of work on FMLA leave.

       25.    As a result of Defendants retaliation against Plaintiff lost her job and has

incurred a loss of wages and benefits.

                                    PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, respectfully prays that this

Court grant the following relief:

       a)     Judgrnent declaring that Defendant retaliated against Plaintiff for having

              exercised an FMLA right;

       b)     An award of cornpensatory damages to which Plaintiff may be entitled;

       c)     An award of all court costs and reasonable attorneys' fees; and

       d)     Such further, other and different relief as the Court may deern appropriate

              and necessary.
      Case 2:18-cv-00976-ECM-GMB Document 1 Filed 11/19/18 Page 6 of 7
•
'




                    V. PLAINTIFF'S SECOND CAUSE OF ACTION

                              DISABILITY DISCRIMINATION

       26.    Plaintiff repeats, realleges, and incorporates by reference paragraphs 1

through 18 above, the same as if more fully Set forth herein and further avers that the

Defendant's discrimination against her, due to her disability, or an incorrect perception

by Defendant of a disability on the part of Plaintiff, violated the Americans with

Disabilities Act, 42 U.S.C. § 12101, et Seq., prohibiting handiCap discrimination.

       27.    Plaintiff has lost wages and benefits, and suffered extreme mental anguish

as a result of Defendants discrimination against her, due to Plaintiffs disability and/or

Defendants incorrect perception of a disability on the part of the Plaintiff.

       28.    Plaintiff avers that she has pursued and exhausted his administrative

rernedies.

                                        PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that this

Court grant the following relief:

       a)     Judgment declaring Plaintiff was discriminated against by the Defendant,

              due to her disability, or the incorrect perception by the Defendant that

              Plaintiff was disabled;

       b)     An award of all court costs and reasonable attorneys'fees, including those

              incurred for seeking administrative relief;

       c)     An award of compensatory damages, including for mental anguish, to

              which Plaintiff may be entitled;

       d)     An award of punitive damages; and




                                             6
    Case 2:18-cv-00976-ECM-GMB Document 1 Filed 11/19/18 Page 7 of 7



           Such further, other and different relief as the Court may deem appropriate

           and necessary.


     Respectfully submitted this 16th day of November 2018.

                                         Michele Copeland, Plaintiff




                                         J74   1c °Trips (ASB- 7   - 74J)
                                         McP illips Shinbaum, LLP
                                         516 South Perry Street
                                         Montgomery, AL 36104
                                         Telep-hone:(334) 262-1911
                                         Facsimile: (334)263-2321
                                         Julianmcphillipsemsg-lawfirm.com
                                         Counsel for Plaintiff


                                              60--(16    3k0461,-(24_
                                        K. avid Sawyer - Of Cnsel
                                        McPhillips Shinbaum, LLP
                                        516 South Perry Street
                                        Montgomery, AL 36104
                                        Telephone:(334) 262-1911
                                        Facsimile: (334)263-2321
                                        Kdsawyer64@outlook.com
                                        Counsel for Plaintiff



                                   JURY DEMAND

    Plaintiff hereby requests trial by jury on all issues so triable.




7
